

116 HRES 1170 IH: Commemorating the life of Mohandas Karamchand Gandhi.
U.S. House of Representatives
2020-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1170IN THE HOUSE OF REPRESENTATIVESOctober 1, 2020Mr. Krishnamoorthi (for himself, Mr. Sherman, Mr. Holding, Mr. Bera, Ms. Schakowsky, Mr. Engel, Mr. Connolly, Mr. Fitzpatrick, Mr. Cohen, Mr. Khanna, Mr. Raskin, Mr. Yoho, Mr. McGovern, Mr. Cox of California, Mr. Wilson of South Carolina, Mr. San Nicolas, Mr. Price of North Carolina, Ms. Jayapal, and Mr. Pallone) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONCommemorating the life of Mohandas Karamchand Gandhi.Whereas, on October 2, 1869, Mohandas Karamchand Gandhi was born in Porbandar, India;Whereas Gandhi is recognized as a singular historical figure and proponent of nonviolent protest, seeking peace and equality for all;Whereas Gandhi believed that strength does not come from physical capacity … it comes from an indomitable will;Whereas Gandhi believed that the best way to find yourself is to lose yourself in the service of others;Whereas Gandhi believed that the future depends on what you do today;Whereas Gandhi gained acclaim from around the world, including from Nobel Prize winner and noted scientist Albert Einstein, who said, Generations to come will scarce believe that such a one as this ever in flesh and blood walked upon this earth;Whereas Gandhi, while serving as a barrister in South Africa and after suffering the unjust treatment inflicted on all people of color in keeping with the accepted racial prejudices of the time, decided that he must resist such treatment to preserve his dignity as a person, and to protect the rights of all men and women, regardless of race, creed, or caste;Whereas Gandhi, in accordance with his deep religious conviction of ahimsa (to do no harm, and to abhor violence to all living things), led a great movement in South Africa and then in India, embracing civil disobedience and nonviolent protest and resisting the unjust and oppressive treatment inflicted on Indians living abroad and in their home country;Whereas Gandhi gained independence for a country of hundreds of millions of people, forever inspiring the world;Whereas Gandhi devoted his life to protecting religious freedom, encouraging respect and understanding of the full panoply of religious beliefs, uplifting the poor and downtrodden, and finding peaceful resolution to conflict through nonviolent resistance and dialogue;Whereas Gandhi inspired civil rights leaders around the world, including Martin Luther King, Jr., who wrote, while the Montgomery boycott was going on, India’s Gandhi was the guiding light of our technique of nonviolent social change;Whereas Gandhi was responsible for civil rights movements in 4 continents and 12 countries;Whereas Gandhi was nominated for the Nobel Peace Prize 5 times during his life, and was called Mahatma (the great soul) in his native India for his devoted service to others; andWhereas Gandhi’s legacy has had a lasting impact in spreading peace and promoting nonviolent protest as the best and most effective method to remedy unjust social and political conditions across India and the entire world: Now, therefore, be itThat the House of Representatives—(1)celebrates the life of Mahatma Gandhi;(2)encourages the people of the United States to observe the International Day of Non-Violence;(3)supports freedom of religion around the world;(4)encourages individual and community self-improvement and civic education; and(5)recognizes that elections, democracy, and freedom are essential rights for all people.